Title: To George Washington from William Fairfax, 14 April 1756
From: Fairfax, William
To: Washington, George

 

Dear Sir
Wmsburg 14 April 1756

Yr Letter to the Governor has been read in Council, but as no Shipping has arriv’d since your Departure the Genl Assembly is at some Loss what to propose, debate on and finish—Some Jealousies interrupt the good Agreement wisht for—Your Appointment of an Aid de Camp & Secretary is thought extraordinary and think the Committee will not allow Pay for—The Ho. of Burgesses adjourn to Monday next hoping Some London Ship may bring Us Intelligence of our public Affairs whereon to Act—Mr Fielding Lewis now here tells Us the Indians since the Scalping of the Sieur Domville have made another Attack, cut off a Family burnt the House &c. which has added to the former Panic, prevaild to make Colo. Wood & Family desert his Fortification & Plantation to the great Discouragement of Others. I hope the Cash Mr Kirkpatrick carrys will enable You to keep your Soldiers in due Obedience and make all possible Efforts towards repelling & vanquishing the restless Enemy of our Country. Will not the Marylanders act against our common Invaders! who come over Potomack from their Province which They first pass through—Major Dobbs returnd th’other Day to his Father whence He is to proceed wth two hundred Soldiers to N. York there to receive Genl Shirley’s Orders—who if not assisted Soon from Home is unlikely to begin the concerted Operations wth Success.
Mr Lewis told Me It was expected Yr Brother John would be married this Day. We wish He may soon carry his Bride to Mount Vernon to make that Neighbourhood more agreable to Belvoir and Beneficial to You.
It’s talked of among the Burgesses that an Enquiry is intended relating to the Misbehaviour of some of your Officers—whilst enlisting or pretending to Enlist Men and discharging them at Pleasure.
For particulars I refer to Mr Kirkpatrick and remain wishing You all Happiness Dr Sr Yr very affecte Friend & obedt Servt

W: Fairfax

